DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            LAMONT J. DAVIS,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D19-1466

                            [ October 23, 2019 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 562010CF000850A.

   Lamont J. Davis, Bonifay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Lamont Davis appeals an order both denying his petition for writ of
habeas corpus and dismissing without prejudice his rule 3.850 motion for
postconviction relief. We affirm the denial of the petition for writ of habeas
corpus only. Because the dismissal of the rule 3.850 motion was without
prejudice to refile a sufficient motion, it is not a final, appealable order.
See Russell v. State, 46 So. 3d 151, 151 (Fla. 2d DCA 2010).

   Affirmed.

WARNER, TAYLOR and GERBER, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.